Carpinello, J.
Appeal from an order of the Supreme Court (Dier, J.), entered October 2, 1997 in Warren County, which denied plaintiffs’ motion to join action Nos. 1 and 2.
As a result of alleged injuries sustained in separate rear-end automobile accidents with defendant Jamesine Williams and defendant Soghomon Poladian on August 18, 1993 and May 12, *9781995, respectively, plaintiff Fawn W. Millington, and her husband derivatively, commenced these actions. At issue on appeal is the propriety of Supreme Court’s order denying plaintiffs’ motion for a joint trial pursuant to CPLR 602 (a).*
The injuries claimed to have been sustained in each accident are essentially the same (see, e.g., Richardson v Uess Leasing Corp., 191 AD2d 394, 395-396; Melendez v Presto Leasing, 161 AD2d 501). Moreover, plaintiffs submitted medical evidence in support of the motion that the second accident aggravated the injuries sustained by Millington in the first accident (see, McIver v Canning, 204 AD2d 698, 699; Gage v Travel Time & Tide, 161 AD2d 276; Gomez v New York City Hous. Auth., 161 AD2d 190, 191; cf., Zacharias v Waldbaum, Inc., 208 AD2d 528). In the absence of any demonstration by Poladian, who opposed the motion, that a substantial right would be prejudiced by a joint trial (see, e.g., McIver v Canning, supra) and given the possibility of inconsistent verdicts if separate trials ensue (see, Kupferschmid v Hennessy, 221 AD2d 225, 226-227; Richardson v Uess Leasing Corp., supra, at 396; Thayer v Collett, 41 AD2d 581), the interest of justice and judicial economy will best be served by a joint trial (see, Boyman v Bryant, 133 AD2d 802; Holmes v Mercy Coll., 128 AD2d 836).
Cardona, P. J., Mikoll, Crew III and White, JJ., concur. Ordered that the order is reversed, on the facts, with costs, and motion granted.

 Contrary to Poladian’s contention, the court’s order denying plaintiffs’ motion is appealable as of right (see, CPLR 5701 [a] [2]).